Name: 97/623/EC: Commission Decision of 12 September 1997 amending Decision 96/687/EC adopting the plan allocating to the Member States resources to be charged to the 1997 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  foodstuff;  social protection;  cooperation policy;  trade policy
 Date Published: 1997-09-19

 Avis juridique important|31997D062397/623/EC: Commission Decision of 12 September 1997 amending Decision 96/687/EC adopting the plan allocating to the Member States resources to be charged to the 1997 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community Official Journal L 256 , 19/09/1997 P. 0020 - 0021COMMISSION DECISION of 12 September 1997 amending Decision 96/687/EC adopting the plan allocating to the Member States resources to be charged to the 1997 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (97/623/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (1), as amended by Regulation (EC) No 2535/95 (2), and in particular Article 6 thereof,Whereas Commission Regulation (EEC) No 3149/92 (3), as last amended by Regulation (EEC) No 267/96 (4), sets detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community; whereas it also contains provisions on mobilization on the Community market should intervention stocks of certain products not be available at the time;Whereas the Commission by Decision 96/687/EC (5), amended by Decision 97/595/EC (6), determined the amounts available to execute the 1997 plan in each Member State and set the quantities of each product to be withdrawn from intervention stocks; whereas when the plan was adopted it seemed likely that enough olive oil would be available in intervention storage to meet demand; whereas the quantities of olive oil required to execute the plan are not available in storage; whereas the purchase on the market of olive oil not available from intervention stocks should therefore be authorized; whereas specific provisions need to be introduced to ensure that the supply contract is properly fulfilled and to ensure compliance with the deadlines applying to the reimbursement of expenditure in the current financial year;Whereas the measures provided for in this Decision are in accordance with the opinion of all the relevant management committees,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 96/687/EC is hereby amended as follows:1. in point (b) 'Quantity of each type of product to be withdrawn from intervention stocks for distribution in each Member State up to the maximum amount indicated in point (a)`, the quantity of 5 000 tonnes for Greece is deleted.2. points (c) and (d) are replaced by the following:'(c) and (d) 1. Allocations to Member States for purchase of products on the Community market:(i) for Luxembourg:- beef: ECU 17 260- milk powder: ECU 26 718(ii) for Greece:- olive oil: ECU 9 308 500.Allocation of the supply contract to the successful tenderer is subject to the provision by the tenderer of a security equivalent to the offer price, made out in the name of the intervention agency. Payment to the successful tenderer shall be made at the latest by 15 October 1997.In accordance with Articles 2 (3) and 5 (1) of Regulation (EEC) No 3149/92, the amounts fixed above shall be converted into national currency using the agricultural conversion rate applicable on 1 October 1996.2. The appropriations needed to cover the intra-Community transfer costs of the intervention products are fixed at ECU 1 million.`Article 2 This Decision is addressed to the Member States.Done at Brussels, 12 September 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 352, 15. 12. 1987, p. 1.(2) OJ L 260, 31. 10. 1995, p. 3.(3) OJ L 313, 30. 10. 1992, p. 50.(4) OJ L 36, 14. 2. 1996, p. 2.(5) OJ L 317, 6. 12. 1996, p. 22.(6) OJ L 239, 30. 8. 1997, p. 56.